Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/08/2021, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
4.	This action is in response to Applicant’s filing on January 8, 2021. Claims 1-10 are pending and examined below.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Fong et al., US 20190212752 A1, herein referred to as Fong, and in view of Goldenberg et al., EP 3293326 A1, herein referred to as Goldenberg.

	Regarding claim 1, Fong discloses a first automatically moving floor processing device and a second automatically moving floor processing device (Fig. 1; system includes a first and second robot), detecting with the first floor processing device environmental features in an environment of the first floor processing device (Paragraph 0094; robot navigates around the home and uses sensor to detect conditions within the home), generating a first area map wherein the first floor processing device or a shared computing device allocated to both the first floor processing device and the second floor processing device, the first area map being based on the detected environmental features (Fig. 1 and Paragraph 0098; first robot provides a first updated persistent map), detecting with the first floor processing device the second floor processing device (Paragraph 0110; robots know where each other are), storing a position of the second floor processing device within the generated first area map (Paragraphs 0071, 0110, 0143, 0159, 0167; robots can localize themselves in a space and know where each other are; remote computing system can store mobile robot identification data *examiner notes that identification data could be data regarding the position of the mobile robots), receiving with the second floor processing device information about a current position of the second floor processing device within the first area map already during a first floor processing activity performed by the first floor processing device (Paragraphs 0094, 0108, and 0110; robots know where each other are, robots detect surrounding environment while moving), and as soon as one robot finishes its mission, the other robot can perform its mission (Paragraph 0110), but fails to explicitly disclose controlling a second floor processing activity as soon as the first floor processing device has detected the second floor processing device.
	However, Goldenberg discloses one robot sensing another robot and performing a collision avoidance maneuver (Paragraphs 0155-0160). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Fong to include a second floor processing activity occurring as soon as the first floor processing device detects the second floor processing device. The motivation to do so would be to ensure that both cleaners are working together and do not have any conflicts. For instance, one cleaner could finish cleaning and go back to the charging station where a second cleaner is. Once both devices come into detection range, the waiting device can start up and begin its cleaning operation, which may be supplemental to the first cleaning device operation as seen with Fong (see Paragraph 0085 for one robot having vacuum capabilities and one robot having mopping capabilities).

	Regarding claim 2, Fong in view of Goldenberg discloses all the limitations of claim 1. Fong further discloses the first floor processing device generating the first area map and transmitting it directly to the second floor processing device (Fig. 2 and paragraph 0098; persistent maps generated from each robot can be shared with the other robot).

	Regarding claim 3, Fong in view of Goldenberg discloses all the limitations of claim 1. Fong further discloses the first area map and the position of the second floor processing device noted therein are continuously updated during a movement of the first floor processing device (Paragraphs 0094, 0098, and 0110; robot navigates around space and generates a first persistent update map, robots know where each other are).

	Regarding claim 4, Fong in view of Goldenberg discloses all the limitations of claim 1. Fong further discloses the first floor processing device detecting floor parameters of partial environmental areas of the environment, in particular a floor type, a contamination type or a contamination level, or detects an operating state of partial environmental area processed or not processed by the first floor processing device, or a movement route of the first floor processing device through one or several partial environmental areas (Paragraphs 0082, 0084, and 0111; robots can detect stains, floor type and restricted areas are on the map), and stores them in the first area map, or transmits them to the shared computing device (Paragraphs 0082 and 0084; floor type and ‘keep-out’ zones are stored in map).

	Regarding claim 5, Fong in view of Goldenberg discloses all the limitations of claim 1. Fong further discloses the second floor processing activity is performed at a location on a movement route of the first floor processing device (Paragraph 0110; robots can follow each other and perform their respective cleaning missions in a first room).

	Regarding claim 6, Fong discloses all the limitations of claim 5. Fong further discloses the second floor processing activity of the second floor processing device is only performed in a specific partial environmental area when a first floor processing activity was performed in this partial environmental area beforehand by the first floor processing device, or is only performed if the second floor processing device is suitable for processing the floor of this partial environmental area. (Paragraphs 0110 and 0111; first robot can perform a vacuum operation in the kitchen and second robot can perform a mopping operation in the kitchen, *examiner notes that a kitchen is a partial environmental area of a house).

	Regarding claim 7, Fong in view of Goldenberg discloses all the limitations of claim 1. Fong further discloses after completion of the first floor processing activity, the first floor processing device transmits a status message about a completed floor processing activity to the second floor processing device or shared computing device, when the first floor processing device does not detect the second floor processing device while performing the first floor processing activity (Paragraph 0207; once the first cleaner finishes its operation and returns to the docking station, it can signal to the second robot that it is done and the second robot can perform its cleaning task, *examiner notes that since the second cleaner does not perform until the first cleaner is charging at the docking station, the two cleaners do not detect each other since they are not performing cleaning concurrently).

	Regarding claim 8, Fong discloses all the limitations of claim 7. Fong further discloses the second floor processing device receives the status message and thereupon starts a second floor processing activity (Paragraph 0207; once the first cleaner finishes its operation and returns to the docking station, it can signal to the second robot that it is done and the second robot can perform its cleaning task).

	Regarding claim 9, Fong discloses all the limitations of claim 7. Fong further discloses the second floor processing device detecting environmental features in the environment itself (Paragraph 0098; second robot detects features in the environment), generating a second area map based on the detected environmental features (Paragraph 0098; second robot provides a second updated persistent map), and performing the second floor processing activity based on the second area map (Paragraphs 0098-0100; new merged map based off of first and second updated persistent maps is used as the new official map, robots use updated map for navigation).

	Regarding claim 10, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11274929 B1, by Afrouzi et al., is relevant to the current application because it discloses a system for a robot to map a working environment using sensors.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664